In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                            NO. 09-21-00091-CV
                           ____________________

                    IN THE INTEREST OF P.R. AND A.R.

_______________________________________________________            ______________

                    On Appeal from the 317th District Court
                           Jefferson County, Texas
                          Trial Cause No. F-237,227
________________________________________________________             _____________

                          MEMORANDUM OPINION

       Mother and Father appeal from an order terminating their parental rights to

their two children, P.R. and A.R. 1 The trial court found, by clear and convincing

evidence, that statutory grounds exist for termination of Mother and Father’s

parental rights and that termination of their parental rights would be in the best

interest of the children. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (P), (2).

       Mother and Father’s appointed counsel submitted a separate brief for each of

them in which counsel contends that there are no meritorious issues for appeal and



   1
      We refer to the appellants as “Mother” and “Father” and their children by their
initials to protect their identities. See Tex. R. App. P. 9.8(b)(2).
                                         1
that the appeal is frivolous. 2 See Anders v. California, 386 U.S. 738 (1967); In the

Interest of L.D.T., 161 S.W.3d 728, 731 (Tex. App.—Beaumont 2005, no pet.)

(holding that Anders procedures apply in parental-rights termination cases). The

briefs present counsel’s professional evaluation of the record and explains why no

arguable grounds exist to overturn the trial court’s judgment in either case. Their

appellate counsel represented to the Court that he gave Mother and Father copies of

the brief that was filed, notified both parents of their right to file a pro se brief, and

provided them a copy of the appellate record. The Court notified Mother and Father

of their right to file a pro se response and the deadline for doing so. The Court’s

records show that neither parent filed a response.

       We have independently evaluated the appellate record and counsel’s briefs.

See Penson v. Ohio, 488 U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744); Bledsoe

v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005); In re K.R.C., 346 S.W.3d

618, 619 (Tex. App.—El Paso 2009, no pet.). Based on our review of the record, we

conclude that no arguable grounds exist to support an appeal from the trial court's

judgment, and we have found nothing that would arguably support an appeal. See

Bledsoe, 178 S.W.3d at 827–28 (“Due to the nature of Anders briefs, by indicating

in the opinion that it considered the issues raised in the briefs and reviewed the record



   2
    Mother and Father were in a relationship at the time this appeal was filed and
have the same court appointed attorney on appeal.
                                            2
for reversible error but found none, the court of appeals met the requirements of

Texas Rule of Appellate Procedure 47.1.”); In re K.R.C., 346 S.W.3d at 619.

Therefore, we find it unnecessary to order appointment of new counsel to re-brief

this appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

      We affirm the trial court’s order terminating Mother and Father’s parental

rights. We deny the motion to withdraw filed by their court-appointed appellate

counsel because an attorney’s duty extends through the exhaustion or waiver of all

appeals. See Tex. Fam. Code Ann. § 107.016(3)(B); In re P.M., 520 S.W.3d 24, 27

(Tex. 2016). Should Mother and Father decide to pursue an appeal to the Supreme

Court of Texas, counsel’s obligations to Mother and Father can be met “by filing a

petition for review that satisfies the standards for an Anders brief.” See In re P.M.,

520 S.W.3d at 27–28.

      AFFIRMED.

                                                    _________________________
                                                         CHARLES KREGER
                                                              Justice

Submitted on August 11, 2021
Opinion Delivered August 26, 2021

Before Golemon, CJ, Kreger and Johnson, JJ.




                                          3